Citation Nr: 1301417	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar fibromyositis.

2.  Entitlement to a rating in excess of 10 percent prior to October 23, 2007, for bilateral peritendinitis calcaneal of the shoulders.

3.  Entitlement to a rating in excess of 20 percent for left shoulder peritendinitis calcaneal with impingement syndrome (hereinafter, "left shoulder disorder") from October 23, 2007.

4.  Entitlement to a compensable rating for right shoulder peritendinitis with impingement syndrome (hereinafter, "right shoulder disorder") from October 23, 2007, to August 26, 2010, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in November 2010, at which time it was remanded for further development to include consideration of relevant VA medical records that had not been considered below, and to accord the Veteran a new examination of his service-connected shoulder disorders.  The record reflects that the RO considered the additional evidence, and that a new VA examination was accomplished regarding the Veteran's shoulders in March 2011 which the Board finds is adequate for resolution of this case.  All other development directed by the November 2010 remand appears to have been substantially completed.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of this case have been completed.

2.  The Veteran's service-connected disabilities of the lumbar spine and shoulders have all been manifested by complaints of pain during the pendency of this case.

3.  The Veteran's service-connected lumbar fibromysotis is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; ankylosis; associated neurologic impairment; nor incapacitating episodes as defined by VA regulation having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

4.  The record reflects the Veteran is right-handed.

5.  The shoulder is recognized as a major joint for VA purposes.

6.  For the period from May 3, 2006, to October 23, 2007, the record does not reflect that the Veteran's shoulders were productive of occasional incapacitating exacerbations, or that either shoulder had motion only possible to shoulder level.

7.  For the period from October 23, 2007, to present, the record does not reflect the Veteran's service-connected left shoulder had motion no more than 25 degrees from the side or less.

8.  For the period from October 23, 2007, to August 26, 2010, the record does not reflect the Veteran's service-connected right shoulder motion was only possible to the shoulder level.  

9.  For the period from August 26, 2010, to present, the record reflects the Veteran's service-connected right shoulder had motion limited to midway between the side and shoulder. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar fibromyositis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2012).

2.  The criteria for a rating in excess of 10 percent prior to October 23, 2007, for the Veteran's service-connected bilateral peritendinitis calcaneal of the shoulders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2012).

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected left shoulder disorder from October 23, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2012).

4.  The criteria for a compensable rating for the Veteran's service-connected right shoulder disorder prior to August 26, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201 (2012).

5.  The criteria for a 30 percent rating for the Veteran's service-connected right shoulder disorder from August 26, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran was sent VCAA-compliant notification via letters dated in June 2006 and November 2010.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  He was also provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This case was last adjudicated by the February 2012 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that the duty to notify is satisfied in this case.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated that there are outstanding records documenting symptoms of his service-connected lumbar spine and shoulder disabilities that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations in July 2006, August 2010, and March 2011 which included findings as to the symptoms of these disabilities that are consistent with the other evidence of record and relevant rating criteria.  No inaccuracies or prejudice has been demonstrated with respect to these examinations, nor has the Veteran indicated that any of these disabilities have increased in severity since the most recent VA examination thereof.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board acknowledges that the Veteran has had complaints of pain for his service-connected lumbar spine and shoulder disabilities during the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be taken into consideration.  However, the focus of the analysis is the extent of documented functional impairment caused by the complaints of pain and other such symptomatology.  In an effort to approximate the extent of such impairment during flare-ups, repetitive testing was performed of these joints on the VA examinations.  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis - Lumbar Fibromyositis

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, and for the reasons stated below, the Board finds that the Veteran's service-connected lumbar fibromysotis is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; ankylosis; associated neurologic impairment; nor incapacitating episodes as defined by VA regulation having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As such, he is not entitled to a schedular rating in excess of 20 percent for this service-connected disability.

With respect to range of motion, the Board notes that even with the Veteran's complaints of pain the record consistently shows that he had forward flexion in excess of 30 degrees.  For example, the July 2006 VA examination noted that the Veteran had forward flexion of the thoracolumbar spine to 45 degrees.  The subsequent August 2010 VA examination showed active motion with flexion to 40 degrees.  Although there was objective evidence of pain following repetitive motion, there was no additional limitations after three repetitions of range of motion.  Further, none of the other evidence of record documents limitation of forward flexion to the extent necessary for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine even when taking into account his complaints of pain.

The Board further notes that the Veteran has not been diagnosed with ankylosis of the lumbar spine.  In fact, the August 2010 VA examination specifically stated he had no ankylosis of the thoracolumbar spine.  Moreover, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, the aforementioned forward flexion findings, as well as the other range of motion findings in this case, clearly reflect the Veteran has mobility of the lumbar spine; i.e., the lumbar spine is not immobile.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected lumbar fibromysotis under the General Rating Formula for Diseases and Injuries of the Spine.  The Board also notes that the record does not reflect any associated neurologic impairment that would warrant a separate evaluate pursuant to Note 1 of this Formula.

In regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board observes that the record does not reflect the Veteran's service-connected lumbar fibromysotis results in period(s) of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As such, he does not have incapacitating episodes as defined by VA regulations to the extent necessary for a rating in excess of 20 percent under this Formula.  In fact, the August 2010 VA examination specifically stated he had no incapacitating episodes.

Analysis - Bilateral Shoulders from May 3, 2006, to October 23, 2007

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran is right -handed.  Therefore, his right shoulder is considered the major upper extremity.

During the period from May 3, 2006, to October 23, 2007, the Veteran's service-connected shoulder disorders were evaluated bilaterally under 38 C.F.R. § 4.71a , Diagnostic Code 5024, for tenosynovitis.  A Note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion rate as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent evaluation is assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003. 

The shoulder is considered a major joint.  38 C.F.R. § 4.45.  

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the record reflects that in a 1977 rating action the Veteran was service connected for bilateral shoulder peritendinitis calcarea, and assigned a non-compensable evaluation.  In May 2006, the Veteran submitted the claim that has become the subject of this appeal.  Following a July 2006 examination of the Veteran, his evaluation was increased to 10 percent, effective from the date of his claim.  In a May 2008 rating action, the Veteran's left shoulder disability was assigned a 20 percent disability evaluation, effective from October 23, 2007.  The basis for choosing that effective date is not clear, although the RO appears to have attached some significance to its receipt of an Income-Net Worth and Employment Statement (VA Form 21-527) from the Veteran on that date.  No mention was made of the right shoulder in that rating action, and it was not listed among the Veteran's service connected disabilities.  In a subsequent December 2011 rating action, the RO corrected its omission with respect to the right shoulder, and assigned it a separate non-compensable evaluation effective from October 2007.  Effective from an August 2010 VA examination, it was assigned a 20 percent evaluation.  No changes were made with respect to the rating of the left shoulder.  Thus, the Veteran's shoulder disability was evaluated as a single disease entity, assigned a 10 percent evaluation prior to October 2007, and after October 2007, each shoulder was assigned a separate disability evaluation.  The left shoulder at 20 percent, and the right shoulder non-compensable until August 2010, when it was increased to 20 percent.  

A review of the May 2006 VA examination report shows that the Veteran's complaints were directed to his left shoulder.  The right shoulder was observed to be non-tender to palpation, and stable.  It likewise exhibited normal range of motion.  As to the left shoulder, there was 132 degrees of flexion, 132 degrees of abduction with pain at these points, as well as 60 degrees of external rotation with pain at that point.  Internal rotation was to 70 degrees.  No incapacitating episodes were described.  Without evidence of limitation of motion to a compensable degree under Diagnostic Code 5201, this record provides no basis for an award of benefits in excess of 10 percent prior to October 2007.  


Analysis - Left Shoulder from October 23, 2007

In this case, the Board finds that for the period from October 23, 2007, to present, the record does not reflect the Veteran's service-connected left shoulder disorder had motion no more than 25 degrees from the side or less.  The August 2010 VA examination showed left flexion and abduction from zero to 40 degrees, internal rotation to 45 degrees, and external rotation to 50 degrees.  There was no additional limitation of motion after repetitive testing.  The more recent March 2011 VA examination showed the left shoulder had flexion to 50 degrees, abduction and internal rotation to 45 degrees, and external rotation to 60 degrees.  After repetitive motion, flexion and internal rotation were to 40 degrees, abduction was to 35 degrees, and external rotation was to 45 degrees.  None of the other evidence of record shows limitation of motion to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5201.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected left shoulder from October 23, 2007.

Analysis - Right Shoulder from October 23, 2007

With respect to the right shoulder, as indicated above, the report from the 2006 examination did not reflect findings supportive of a compensable evaluation.  The Veteran's range of motion was full, and there was no objective indications of pain.  When examined in August 2010, however, right shoulder flexion was to 80 degrees, abduction to 70 degrees, internal rotation to 65 degrees, and external rotation to 70 degrees.  The examiner remarked that there was objective evidence of pain with this motion, but no further limitation with repetition.  The more recent March 2011 VA examination showed the right shoulder had flexion to 70 degrees, abduction and internal rotation to 55 degrees, and external rotation to 60 degrees.  After repetitive testing, flexion decreased to 56 degrees, abduction and internal rotation was to 50 degrees, and external rotation to 55 degrees.  

In the Board's view, the foregoing evidence more nearly approximates the criteria for a 30 percent evaluation for the Veteran's right shoulder disability effective from August 2010.  At that time, the VA examination showed the Veteran could not raise his arm to shoulder level (which would have been to 90 degrees), and that this had been reduced by more than 20 degrees after repetition when he was examined in 2011.  This may be considered to approximate limitation to midway between the side and shoulder level.  Since neither this nor any other evidence shows shoulder motion limitation that only approximates motion to only 25 degrees from the side, an evaluation in excess of 30 percent is not warranted.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected disabilities of the lumbar spine and shoulders.  As detailed above, these disabilities are primarily manifested by complaints of pain and resulting limitation of motion.  Such manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the September 2006 rating decision explicitly denied entitlement to TDIU, and the Veteran did not appeal that denial.  As such, need not address this matter.  


ORDER

Entitlement to a rating in excess of 20 percent for lumbar fibromyositis is denied.

Entitlement to a rating in excess of 10 percent prior to October 23, 2007, for bilateral peritendinitis calcaneal of the shoulders is denied.

Entitlement to a rating in excess of 20 percent for left shoulder disorder from October 23, 2007, is denied.

Entitlement to a compensable rating for right shoulder disorder for the period from October 23, 2007, to August 26, 2010, is denied.  

Entitlement to a 30 percent rating for right shoulder disorder from August 26, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


